UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10/A AMENDMENT NO. 2 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 Plaster Caster Inc. (Exact name of registrant as specified in its charter) Michigan (State or jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) (Address and telephone number of registrant's principal executive offices and principal place of business) 1000 Country Club Ann Arbor MI 48105 (734) 719-0867 JD Klamka President and Chief Executive Officer Securities to be registered pursuant to Section 12(g) of the Act: Common (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated fileroAccelerated FileroNon-accelerated filer oSmaller reporting company x Item 1. BUSINESS FORWARD LOOKING STATEMENTS This registration statement contains forward-looking statements. The Company’s expectation of results and other forward-looking statements contained in this registration statement involve a number of risks and uncertainties. Among the factors that could cause actual results to differ materially from those expected are the following: business conditions and general economic conditions, competitive factors, such as pricing and marketing efforts, and the pace and success of product research and development. These and other factors may cause expectations to differ. Business Development Plaster Caster Inc. (“The Company”) was incorporated in the State of Michigan on April 19, 2007. The Company’s fiscal year end is December 31.We were inactive with no business operations of any kind until May 1, 2010 when we began implementing our plan of operations to develop a website related to private aviation. The Company has never been in bankruptcy or receivership. THERE IS SUBSTANTIAL UNCERTAINTY ABOUT OUR ABILITY TO CONTINUE OUR OPERATIONS AS A GOING CONCERN. In their audit report dated September 10, 2010 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Because our officers may be unwilling or unable to loan or advance any additional capital to us, we believe that if we do not raise additional capital, we may be required to suspend or cease the implementation of our business plan. See the Audited Financial Statements - Auditors Report". Because we have been issued an opinion by its auditor that substantial doubt exists as to whether we can continue as a going concern it may be more difficult to attract investors. Business The Company has a plan of operations to engage in the business of Internet publishing in specifically in the area of private aviation.We have recently opened our website: www.bidforjets.com which is our principal product. Our method of distribution is the Internet. Our business activities have consisted of forming our corporation, opening a bank account, seeking a new President and sole director, developing a preliminary website, researching our intended area of private aviation by our new management, preparing financial statements, securing and auditor and having those financing statements audited, and preparing and submitting our registration statement. 1 Specifically, our website currently is a collection of news feeds and videos related to private aviation.We have gathered these feeds from publicly available places on the Internet. We intend to build out our website to have additional features for our projected audience. We expect to offer the following: a directory of private aviation companies that provide charter flights, a directory of fractional ownership programs, safety information on various companies and specific planes, videos related to private aviation, a newswire covering private aviation, and a description of the various types of planes available for rental, charter, or fractional ownership. We also anticipate having user reviews written by our visitors. Consumers can review various aspects of their private aviation experience raging from a specific type of airline, an airport, a pilot or crew member, or any other element of their trip. We believe that we will require these additional features to make our website a viable and sustainable business that is capable of generating revenues. We intend to utilize the power of the Internet to aggregate in a single location an extensive network of industry participants and a comprehensive database for noncommercial aviation. We have no plans to offer information or services for private air travel outside of the United States. Our business model is being built on generating multiple revenue streams from a variety of industry participants interested in marketing their services to our anticipated consumer audience. We anticipate generating our initial revenues primarily from advertising fees from corporations in the private aviation industry. We expect that we will be able to charge fees for placement in our directories. We anticipate that we will be able to charge fees for banners and links on our home page or other pages on our site that have visitors. We project that we will be able to charge fees for premium listings that are in bold fonts or in a special color or that appear at the top of a category. We anticipate that we will be able to charge fees for various promotional videos on our website. These fees may be based on a rate that is tied to a specific period of time such as a week, a month, or a year. These fees may able be tied to the number of viewers we are able to deliver to the advertiser’s message.The type of fee structure will be determined by our available advertising inventory on the site and an advertiser’s needs and budget. We also intend to generate revenues from advertising from companies interested in reaching our projected audience of high net worth individuals. We believe that the consumers of private aviation services tend be more affluent than other travel consumers. Our belief is based on the cost of private air travel compared to commercial airline. Private air travel is significantly more expensive than commercial airlines ticket prices. We intend to also target companies that sell luxury items in general as potential advertisers for our site. We intend to market our site through several online and offline channels. We have a Twitter page and a Facebook page which will be used to make consumers aware of our website. We will continue to market our site on other various Internet outlets. We intend to also use search engine optimization to achieve favorable placements on major search engines. We plan to hire a search engine agency to assist us with the search engine placement efforts. We also hope to purchase display advertising in executive airports around the country to build awareness for our site to our targeted customers. 2 We believe that our feature set and aggressive social marketing will allow us to grow our business. We believe that our potential customers can be identified in the normal course of business. We expect to research private aviation companies and companies serving this private aviation market to locate contact information for potential advertisers. We expect to visit websites offering private air travel or similar services to determine current advertisers in our industry. We will require additional funds to complete the development of our website and to commence the marketing of it to our intended customers.We expect that these goals can be accomplished over the next twelve months with sufficient funding. If we are unable to secure additional funds, we will not be able to develop our site beyond the current format and content. Research and Development The company has not spent any money on research and development and has no plans to do so. Environmental Laws We do not used hazardous substances in our operations and have not incurred, and do not expect to incur, material costs associated with compliance with environmental laws at the federal, state and local levels. Employees We presently employ one part time employee, JD Klamka. Mr. Klamka is employed in a full time inside sales position offering telecommunications services to business located in New England. Mr. Klamka devotes approximately five hours per week to Plaster Caster Inc. Mr. Klamka has no other business activities outside of his sales position and Plaster Caster Inc. at this time. Patents The company holds no patents for its products. Government Regulation Government approval is not necessary for the Company’s business and government regulations have a negligible effect on its business. 3 Competition There are few if any barriers to entry into Internet publishing.Competition is intense in our industry. The company competes with other websites that are dedicated to private aviation.Our business is highly competitive. We also compete with traditional print magazines catering to private aviation. All of our competitors are more experienced and have greater financial resources than Plaster Caster Inc.Plaster Caster Inc. has no generated no revenue and has limited assets and experience. Item 1A. RISK FACTORS We are subject to various risks which may materially harm our business, financial condition and results of operations. You should carefully consider the risks and uncertainties described below and the other information in this filing before deciding to purchase our common stock. If any of these risks or uncertainties actually occurs, our business, financial condition or operating results could be materially harmed. There is substantial uncertainty about our ability to continue our operations as a going concern. In their audit report dated September 10, 2010, our auditors expressed an opinion that substantial doubt exists as to whether or not we can continue as an ongoing business. Because our shareholder may be unwilling or unable to loan or advance any additional capital to us, we believe that if we do not raise additional capital within 18 months of the effective date of this registration statement, we may be required to suspend or cease the implementation of our business plan.Due to the fact that there is no minimum investment and no refunds on sold shares, you may be investing in a company that will not have the funds necessary to develop its business strategies. As such we may have to cease operations and you could lose your entire investment. See the "Audited Financial Statements - Auditors Report". Because we have been issued an opinion by its auditor that substantial doubt exists as to whether we can continue as a going concern it may be more difficult to attract investors.We require at least $35,000 in financing to execute our business plan which we do not have.If we are unable to secure these funds, we will cease operations. Our lack of an operating history gives no assurance that our future operation will result in any revenue, which could result in the suspension of our operations. Since we are a young company, it is difficult to evaluate our business and prospects. At this stage of our business operations, even with our good faith efforts, potential investors have a high probability of losing their investment. Our future operating results will depend on many factors, including the ability to generate sustained and increased demand and acceptance of our products, the level of our competition, and our ability to attract and maintain key management and employees. While management believes their estimates of projected occurrences and events are within the timetable of their business plan, there can be no guarantees or assurances that the results anticipated will occur. 4 If we do not make a profit, we will have to cease or suspend operations. If we do not achieve profitability, our business may not grow or operate. We may not achieve sufficient revenues or profitability in any future period. We will need to generate revenues from the sales of our products or take steps to reduce operating costs to achieve and maintain profitability. Even if we are able to generate revenues, we may experience price competition that will lower our gross margins and our profitability. If we do achieve profitability, we cannot be certain that we can sustain or increase profitability on a quarterly or annual basis. We require additional funds to operate in accordance with our business plan if we are unable to raise them, we will likely suspend operations. We do not presently have adequate cash from operations or financing activities to meet our immediate or long-term needs. We may not be able to obtain additional funds that we may require.If unanticipated expenses, problems, and unforeseen business difficulties occur, which result in material delays, we will not be able to operate within our budget. If we do not achieve our internally projected sales revenues and earnings, we will not be able to operate within our budget. If we do not operate within our budget, we will require additional funds to continue our business. If we are unsuccessful in obtaining those funds, we cannot assure you of our ability to generate positive returns to the Company. Further, we may not be able to obtain the additional funds that we require on terms acceptable to us, if at all. We do not currently have any established third-party bank credit arrangements. If the additional funds that we may require are not available to us, we may be required to curtail significantly or to eliminate some or all of our development, manufacturing, or sales and marketing programs. If we need additional funds, we may seek to obtain them primarily through equity or debt financings. Such additional financing, if available on terms and schedules acceptable to us, if available at all, could result in dilution to our current stockholders and to you. We may also attempt to obtain funds through arrangement with corporate partners or others. Those types of arrangements may require us to relinquish certain rights to our intellectual property or resulting products. If Barton PK, LLC does not provide us with capital, we will cease operations. We rely on funding from our sole shareholder, Barton PK,LLC and expect to continue to do so. There can be no assurance that Barton PK, LLC can or will supply us with some or all of the funds needed to complete our business plan. We do not have a commitment verbal or written from Barton PK,LLC to provide us with additional funding at this time. The failure to secure additional financing from Barton PK, LLC will cause us to cease operations. Barton PK, LLC currently provides us with our server space that hosts our website and office space at no charge. Barton PK, LLC has also provided$1,500 the payment to our auditors for their fees related to the filing of this registration statement. This loan is a current liability of the company. It does not accure interest and is unsecured and payable thirty-six months from the date the funds were advanced. We have no ability to pay this loan back at this time nor can there be any assurance that we will be able to do so on the due date. 5 We may not be able to access third party technology upon which we depend which could limit or curtail our business. We use and will continue to require technology and software products from third parties, Our present website is hosted without charge on a server leased by our shareholder, Barton PK, LLC. We do not have any contracts for any hosting services or website development and maintenance which we will need. We have no agreement with Barton PK, LLC for continued hosting of our site. Technology may not continue to be available to us on commercially reasonable terms, or at all. Our business will suffer if we are unable to access this technology, to gain access to additional products or to build out our existing site. This could cause delays in our development and introduction of new features or enhancements of our existing website until equivalent or replacement technology can be accessed, if available, or developed internally, if feasible. If we experience these delays, our business could be materially adversely affected. There is a high degree of risk that our website will not turn out to be commercially viable. A website such as ours involves a high degree of risk that will not attract a sufficient number of consumers to become commercially viable. The costs building and marketing our website is uncertain.We cannot insure that we will develop a website that has the features that will be popular with the number of consumers necessary to attract paying advertisers. We are highly dependent on JD Klamka, our President and CEO. The loss of Mr. Klamka, whose knowledge, leadership, and technical expertise upon which we rely, would harm our ability to execute our business plan. We are largely dependent on JD Klamka, our President and CEO, for all aspects of our company.Our ability to successfully develop and market our website may be at risk from an unanticipated accident, injury, illness, incapacitation, or death of Mr. Klamka. Upon such occurrence, unforeseen expenses, delays, losses and/or difficulties may be encountered. Our success in the future may also depend on our ability to attract and retain other qualified management and sales and marketing personnel. We compete for such persons with other companies and other organizations, some of which have substantially greater capital resources than we do. We cannot give you any assurance that we will be successful in recruiting or retaining personnel of the requisite caliber or in adequate numbers to enable us to conduct our business. Our sole officer and director only works for our company on a part time basis.There is no assurance our management will have sufficient time to implement our business plan successfully. JD Klamka is only able to devote 5 hours per week to our business. He is currently employed on a full time basis in business communication sales with a privately held company.There is no assurance that he will have sufficient time to successfully implement our business plan. If Mr. Klamka is unable to devote sufficient time to our company, we will cease operations. Our management has no experience in the Internet travel or private jet industry, which may affect our ability to operate successfully. Our management has no prior experience in either Internet travel or any aspect of private aviation. This lack of experience may affect our ability to operate successfully and compete with our competitors. 6 The lack of public company experience of our management team could adversely impact our ability to comply with the reporting requirements of U.S. securities laws. Our management team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. We will rely on outside service providers such as writers and web developers that may not be available to us. We intended to hire freelance writers and web developers to develop our website.There is no assurance that we can locate any of these service providers and if we are able to that we will be able to hire them on a price and terms acceptable to us. In the event we are unable to hire any of these service providers, we may be forced to suspend or limit our operations. Risks Relating to Our Common Stock There is currently no market for our common stock and one may never develop. Therefore, investor’s holdings in our common stock may be illiquid. While we do intend to file a Form 211 through a market maker to establish a quote for our common stock on the over-the-counter bulletin board, there is no assurance that the bulletin board or any other quotation medium will quote our common stock, or that a market will ever develop. If a market never develops for our common stock, it may be difficult or even impossible for investors to sell their common stock. Our shareholder, Barton PK, LLC, owns a substantial amount of our stock and will be in a position to control all aspects of our company. Accordingly, this shareholder, Barton PK, LLCwill be able to exert significant influence over the direction of our affairs and business, including any determination with respect to our acquisition or disposition of assets, future issuances of common stock or other securities, and the election or removal of directors. Such a concentration of ownership may also have the effect of delaying, deferring, or preventing a change in control of the Company or cause the market price of our stock to decline. Notwithstanding the exercise of their fiduciary duties by the directors and executive officers and any duties that such other stockholder may have to us or our other stockholders in general, these persons may have interests different than yours. Peter C. Klamka, our former President and sole director, has dispositive power over all shares held by Barton PK, LLC. JD Klamka is a non-voting member of Barton PK, LLC with a 1%, non-votingmembership interest. 7 We do not expect to pay dividends for the foreseeable future. For the foreseeable future, it is anticipated that earnings, if any, that may be generated from our operations will be used to finance our operations and that cash dividends will not be paid to holders of our common stock. We expect to be subject to SEC regulations and changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and other trading market rules, are creating uncertainty for public companies. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, we intend to invest appropriate resources to comply with evolving standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Our common stock is considered a penny stock which may be subject to restrictions on marketability so you may not be able to sell your shares. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. 8 Item 2. FINANCIAL INFORMATION Results of Operations No operating revenues have ever been generated by the company since inception. We incurred $500 in operating expenses. These expenses were audit fees of $1,500 incurred because of our contemplated securities filing. These expenses resulted in a net loss for the period of $500 (less than $0.01 per share). Liquidity and Capital Resources As of September 10, 2010 the Company had a working capital deficiency of $500 and had no cash. Our expenses have been paid by our sole shareholder. We currently owe approximately $1,500 to our sole shareholder for funds expended on our behalf.We do not have any plans to raise additional funding. We are relying on our sole shareholder, Barton PK, LLC to pay our expenses in the future. The Company does not have sufficient funds to continue its operating activities. Future operating activities are expected to be funded by loans from our only stockholder. Because it has no cash reserves or source of revenues, the Company expects to continue to rely on the stockholder to pay expenses until such time as it can successfully generate revenue from our Internet website.There is no assurance that the Company will generate revenue from its Internet publishing activities or that the stockholder will continue indefinitely to pay expenses. In the opinion of management, inflation has not and will not have a material effect on the operations of the Company until such time as the Company generates revenue from operations. At that time, management will evaluate the possible effects of inflation on the Company related to it business and operations. PLAN OF OPERATIONS The company plans to develop and market a comprehensive website for consumers interested in learning about and purchasing private aviation services for flights within the United States. We have a preliminary website at www.bidforjets.com. We intend to offer a website for consumers interested in learning about all aspects of private air travel.The company plans to use written descriptions, images, and videos to assist our audience in learning about and purchasing private air travel. We expect to develop our website to offer a comprehensive web site for consumers of private aviation.Within the redesign of our site, we intended to use contemporary graphics and an easy to follow navigation path to access various sections of our website. 9 We anticipate offering a listing of private aviation charter companies which will be organized by region.We define private aviation charter companies as companies that own or lease planes that are offered on a per trip basis to retail customers. Our belief is that most of the initial visitors to our site will be seeking information about short flights for business purposes. We are basing our belief solely on our research of the industry that is publicly available.We define short flights internally as flights that are under two hours in flight time. We also intend to offer descriptions, photographs, and videos of the various types of popular private planes.Private jets vary in size.For example, light cabin jets usually seat a maximum of seven persons.Large cabin jets can usually seat a maximum of eighteen persons.Some aircraft types are suited for shorter flights while others can fly internationally. In addition, some private jets are designed for high speed flight while others are designed to operate at slower speeds landing at small airports with short runways.There are approximately 50 different types of private jets operating today each with its own unique set ofcapabilities and characteristics. We intend to have a section on our website dedicated to weather. Air travel generally is impacted by thunderstorms, tropical weather such as hurricanes, fog, and snow and ice. Private jets often fly in and out of smaller airports that have limited facilities and/or equipment to deal with weather specifically snow and ice. When there is snow on the ground, some airports do not have the capabilities to plow regularly. Adverse weather can lead to airport delays or closures which will require a change in travel plans. There are several free online services that we intend to link to that provide comprehensive, timely weather information for private aviation customers.Many of the regional airports that cater to private jet travel also make their weather conditions available via their websites which we will also link to on our site. We also intend to have a section on factional ownership or jet cards. Fractional ownership usually represents a commitment in excess of $1,000,000 for an equity ownership in a particular aircraft. Jet cards are offered on through a variety of operators that are sold in increments of 25 hours. Finally, charter debit cards are usually sold in denominations of $100,000 or more offering a discount due to volume pricing and offering access to different types of aircraft. Private jet travelers often have different needs at different times. We feel that access to our information will allow the consumer to make a better decision in a more timely manner than if they had to search various sources on the Internet.By providing this needed information to the consumer we feel they will return repeatedly to our site. We also intend to offer a newswire of press releases, news items, and other current information on private jet travel on our home page.Upon receipt of funding, we would retain freelance writers to prepare our own articles. However, we will use royalty free, public newswires until funding is available. 10 Upon an initial funding of at least $7,000, we will redesign our website to include these features. We believe that we require an additional $13,500 to retain a part time webmaster and freelance writers to become fully operational. We anticipate that it will take approximately three months from funding to completion of the redesigned website with additional features. We feel that an additional three months will be necessary to integrate an advertising platform and any original content that we are able to generate. We plan to generate revenues from advertising fees from companies seeking to reach our expected audience.Our initial advertising plan will be to join an advertising network such as Google’s AdSense. AdSense is an ad serving application run by Google Inc. Website owners can enroll in this program to enable text, image, and video advertisements on their websites. These advertisements are administered by Google and generate revenue on either a per-click or per-impression basis. Many websites use AdSense to monetize their content; it is a very popular advertising network. AdSense has been particularly important for delivering advertising revenue to small websites that do not have the resources for developing advertising sales programs and sales people. To fill a website with advertisements that are relevant to the topics discussed, webmasters implement a brief script on the websites' pages. We have not made application to participate in Google’s AdSense program at this time. There is no guarantee that if application is made that www.bidforjets.com will be accepted into the program. There are several other competing programs that we could make application to in the event we are unable to secure a relationship wth Google’s Adsense. Once we have secured an advertising network relationship, we will implement our social media and marketing campaign to create awareness and potentially trafficfor our website. We will require additional funds to execute our social media promotions which we do not have currently. We believe that our redesigned site with an advertising network relationship that is promoted through social media will allow us to generate revenues. We believe we do not have adequate funds to satisfy our working capital requirements for the next twelve months. We will need to raise additional capital to continue our operations. During the next 12 months, we intend to implement our business and marketing plan. We believe we must raise an additional $35,000 to pay for expenses associated with our development over the next 12 months. $25,000 will be used to finance anticipated activities during Year One of our development plan and $10,000 will be used to pay for our reporting requirements as Securities and Exchange Commission. Year One Website build out $ Social marketing $ Search engine marketing $ Writers $ Graphics $ Office supplies $ Part time Webmaster $ Legal $ Filing fees/Edgarizing $ 11 Our estimate for website build out is based exclusively on our President’s online research. We have not engaged in negotiations to hire a web development company. Costs may be significantly higher.We expect it will take at least four months to build out our website once funding is in place and a developer has been engaged. We do not have an estimate regarding the length of time it will take us to secured funding or come to terms with an acceptable website developer. Our estimate regarding social marketing is based on improving our existing Facebook and Twitter pages. This estimate is based on our President’s research.Enhancements to our existing pages are expected to include graphics and photos and member management tools. We expect to engage several freelance writers over the course of the year to provide content such as short articles, reviews, and a frequently asked questions sections.We have not made any contact with free lance writers at this time. Our estimate for search engine marketing is based on research done by our President. The intention is to purchase links on Google for searches related to private aviation. The cost of these ads can be controlled. We can determine how much we are willing to pay “per click” for the display of a link to our website. We intend to meet our cash requirements for the next 12 months through a combination of debt financing and equity financing by way of private placements from our principal shareholder, Barton PK, LLC. We currently do not have any arrangements in place for the completion of any further private placement financings and there is no assurance that we will be successful in completing any further private placement financings. There is no assurance that any financing will be available or if available, on terms that will be acceptable to us. We may not raise sufficient funds to fully carry out any business plan. We expect to generate revenues within six months of the completion of our website.Our ability to generate revenues from our website is dependent upon our ability to secure additional financing.In the event we are unable to secure sufficient financing, we will not be able to generate any revenues. It is also uncertain that we will be able to secure adequate outside personnel such as freelance writers and web developers to satisfy our goals to complete our website within a specific time period. Item 3. PROPERTIES. We currently use office space provided in a residential home owned by our shareholder. We believe that this is sufficient for the next twelve months. We are not charged for this office space. Item 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT The following table presents certain information regarding beneficial ownership of the Company’s Common stock as of November 26, 2010 by (I) each person known by us to be the beneficial owner of more than 5% of the outstanding shares of Common stock, (ii) each director of Plaster Caster Inc., (iii) each Named Executive Officer and (iv) all directors and executive officers as a group. Unless otherwise indicated, each person in the table has sole voting and investment power as to the shares shown. 12 Name and Address No. of Shares Percentage Owned Barton PK, LLC % 1000 Country Club Road Ann Arbor, MI 48105 Peter C. Klamka is the managing member of Barton PK, LLC. He is the brother of JD Klamka, our sole officer and director. Item 5. DIRECTOR, EXECUTIVE OFFICERS, CONTROL PERSONS, FOUNDERS The members of the Board of Directors of the Company serve until the next annual meeting of stockholders, or until their successors have been elected. The officers serve at the pleasure of the Board of Directors. The current executive officers, key employees and directors of the Company are as follows: Name Age Position JD Klamka
